Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yang Tang, on January 27, 2022.

	Cancel withdrawn claims 11-14, 20, and 23.
	Claims 1-4 and 10 are allowed.
	Claims 5-9 and 11-25 are canceled.

The following is an examiner’s statement of reasons for allowance:
The claims are limited to specific combinations of inducers or agents that alter the expression of a protein or RNA.  There is no motivation to arrive at the claimed combination in view of the prior art.  The closest prior art appears to be Applicant’s prior co-publication: Shi et al., (US2014/0154805).  This reference does not provide a motivation to use a claimed combination to convert somatic cells or tissue directly into 
Claims 1-4 and 10 are allowed.
	Claims 5-9 and 11-25 are canceled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JARED BARSKY/Primary Examiner, Art Unit 1628